Exhibit 10.1

 

Description of 2014 performance goals under the National Fuel Gas Company 2012
Annual At Risk Compensation Incentive Program

 

On December 19, 2013, the Compensation Committee of the Board of Directors of
National Fuel Gas Company (the “Company”) adopted specific written performance
goals for fiscal year 2014 under the 2012 Annual At Risk Compensation Incentive
Program (“AARCIP”) for D. F. Smith, R. J. Tanski, M. D. Cabell,  A.  M.
Cellino and D. P. Bauer.  Mr. Smith is Executive Chairman of the Board of the
Company.  Mr. Tanski is President and Chief Executive Officer of the
Company.  Mr. Cabell is President of Seneca Resources Corporation, the Company’s
exploration and production subsidiary, and Senior Vice President of the
Company.  Mrs. Cellino is President of National Fuel Gas Distribution
Corporation, the Company’s utility subsidiary. Mr. Bauer is Treasurer and
Principal Financial Officer of the Company.

 

These executives will earn cash compensation in fiscal 2014 under the AARCIP
depending upon their performance relative to their goals.  Compensation amounts
pursuant to these arrangements can range up to 200% of fiscal-year salary for
Mr. Smith and Mr. Tanski, up to 140% of fiscal-year salary for Mr. Cabell and
Mrs. Cellino, and up to 90% of fiscal-year salary for Mr. Bauer.  Target
compensation is 105% of fiscal-year salary for Mr. Smith and Mr. Tanski, 70% of
fiscal-year salary for Mr. Cabell and Mrs. Cellino, and 45% of fiscal-year
salary for Mr. Bauer.  The Compensation Committee may approve other compensation
or awards at its discretion.

 

Mr. Smith’s goal relates to Company EBITDA.

 

The goals for Mr. Tanski relate to Company EBITDA (weighted as 25% of the
formula), EBITDA of the Company’s pipeline and storage subsidiaries and utility
subsidiary (weighted as 25% of the formula), oil and natural gas production
volume (weighted as 20% of the formula), management of the capital expenditures
of the Company’s utility subsidiary (multiple goals weighted in the aggregate as
10% of the formula), safety (weighted as 10% of the formula), and the Company’s
investor relations program (weighted as 10% of the formula).

 

The goals for Mr. Cabell relate to Company EBITDA (weighted as 15% of the
formula), EBITDA of the Company’s exploration and production subsidiary
(weighted as 15% of the formula), oil and natural gas production volume
(weighted as 20% of the formula), oil and natural gas reserve replacement
(weighted as 15% of the formula), finding and development costs (weighted as 15%
of the formula), lease operating expenses (weighted as 5% of the formula),
general and administrative expenses (weighted as 5% of the formula), and
environmental/safety compliance (weighted as 10% of the formula).

 

The goals for Mrs. Cellino relate to Company EBITDA (weighted as 25% of the
formula), EBITDA of the Company’s pipeline and storage subsidiaries and utility
subsidiary (weighted as 25% of the formula), safety (multiple goals weighted in
the aggregate as 20% of the formula), management of the capital expenditures of
the Company’s utility subsidiary (multiple goals weighted in the aggregate as
20% of the formula), and effectiveness of the Company’s utility



--------------------------------------------------------------------------------

 

subsidiary in obtaining customer assistance under the Home Energy Assistance
Program (multiple goals weighted in the aggregate as 10% of the formula).

 

The goals for Mr. Bauer relate to Company EBITDA (weighted as 25% of the
formula), EBITDA of the Company’s pipeline and storage subsidiaries and utility
subsidiary (weighted as 25% of the formula), the Company’s investor relations
program (multiple goals weighted in the aggregate as 20% of the formula),
internal control compliance (weighted as 5% of the formula), safety (weighted as
10% of the formula), and finding and development costs (weighted as 15% of the
formula).

 

For purposes of the goals, EBITDA is defined as operating income plus
depreciation, depletion and amortization, and any period-end impairment
charges.  EBITDA will exclude any reversal of reserves for preliminary survey
and investigation charges.  For each named executive officer, the performance
level achieved on each earnings goal will be averaged with the performance level
achieved on the prior year’s corresponding earnings goal.

 

With respect to the goals related to oil and natural gas production volume and
reserve replacement, to the extent that there are oil and natural gas producing
property acquisitions or dispositions during the fiscal year that were not
included in the Company’s forecast, actual production volume and reserve
replacement figures will be adjusted to account for such transactions.

 



--------------------------------------------------------------------------------